
                                                                    Exhibit 10.1


                                    AGREEMENT

     AGREEMENT, between and among the J. Michael Gorman, Lawrence P. Haren,
Richard M. Osborne, Thomas J. Smith (collectively, the "Committee"), Turkey
Vulture Fund XIII, Ltd., an Ohio limited liability company (the "Fund"), and
Energy West, Incorporated, a Montana corporation (the "Company").

     The parties hereby agree as follows:

1.   The Company shall reschedule the 2003 Annual Meeting of Shareholders (the
"Annual Meeting") from November 24, 2003 to December 3, 2003.

2.   As soon as practicable and no later than November 25, 2003, the Company
shall file additional proxy materials with the Securities and Exchange
Commission disclosing that (i) the meeting date has been rescheduled for
December 3, 2003, (ii) the termination of the Committee's solicitation for
proxies in opposition to the Company's slate of director nominees from the
shareholders of the Company, (iii) the dismissal of the lawsuit described in
Section 9, (iv) the Committee will not be voting the shares held by the members
of the Committee and the Fund (collectively, the "Committee Shares") for the
Committee's nominees at the Annual Meeting, (v) the Committee will not nominate
any person for election to the board of directors of the Company at the Annual
Meeting, and (vi) the Committee will not vote the Committee Shares at the Annual
Meeting, and (vii) that the Company encourages any person who has submitted a
blue proxy card to submit a white proxy card in favor of the Company's slate of
directors. The Company, the Committee and the Fund agree that none of them shall
take any action inconsistent with the matters set forth in this paragraph 2.

The Committee and the Fund hereby agree to obtain the advance consent of the
Company with respect to all materials relating to the Annual Meeting
disseminated to the public after the date hereof. The Company hereby agrees to
obtain the advance consent of the Committee and the Fund with respect to the
portion of all materials relating to the Annual Meeting disseminated to the
public after the date hereof involving any of the matters set forth in the
immediately preceding paragraph, Messrs. Smith or Osborne as nominees to the
board of directors, the Committee or the proxy solicitation initiated by the
Committee.

3.   The Company shall not change its slate of directors as proposed in the
Company's October 9, 2003 proxy materials; provided, however, the Company agrees
to cause Mr. George Ruff, a current member of the Company's board of directors,
to submit his resignation effective immediately following the conclusion of the
Annual Meeting. The Company shall not submit any matter other than the election
of directors for consideration by the shareholders at the Annual Meeting.

4.   Immediately following the conclusion of the Annual Meeting and prior to the
consideration of any other business by the board of directors, the Company shall
expand its board of directors to nine members in accordance with the Company's
by-laws and shall appoint Mr. David A. Cerotzke, Thomas J. Smith and Richard M.
Osborne as members of the Company's board of directors. If Mr. Cerotzke is
unwilling or unable to accept the appointment




--------------------------------------------------------------------------------




to the Board of Directors, the Committee, the Fund and the Company shall be
entitled to appoint a substitute nominee mutually acceptable to all parties
hereto, and the Company shall cause such nominee to be appointed to the
Company's board of directors.

5.   In the event that any time during their terms expiring no later than the
date of the Company's annual meeting of shareholders to be held in 2004, either
Mr. Smith or Mr. Osborne is unable to serve as a director, whether because of
resignation, removal or otherwise, the Committee and the Fund shall be entitled
to appoint substitute nominees who are reasonably qualified, as determined by
the board of directors of the Company acting in good faith, and the Company
shall cause such nominees to be appointed to the Company's board of directors.
In the event that Mr. Cerotzke is unable or unwilling to serve as a director
during his term expiring no later than the date of the Company's annual meeting
of shareholders to be held in 2004, the Committee, the Fund and the Company
shall be entitled to appoint a substitute nominee mutually acceptable to all
parties and the Company shall cause such nominee to be appointed to the
Company's board of directors.

6.   As soon as practicable after the execution of this Agreement but in no
event later than the close of business on November 21, 2003, the Committee will
jointly with the Company, issue a press release setting forth the matters
described in Section 2(i) through 2(vii). The Committee and the Company shall
mutually agree upon the press release. Subject to the last paragraph of Section
2, the Company shall announce the settlement on Form 8-K and shall file the
mutually agreed upon press release as an exhibit to the Form 8-K. Other than as
set forth in Section 2 and 6, none of the Company, the Fund or the Committee
shall, and the Company, the Fund and the Committee shall cause its or their
representatives, attorneys and agents not to, publicly disseminate any documents
or materials regarding the Annual Meeting, the election of directors at the
Annual Meeting or the dismissal of the lawsuit described in Section 9.

7.   Neither the Committee nor the Fund, nor any affiliate or associate (as such
terms are defined in Rule 12b-2 under the Securities Exchange Act of 1934, as
amended (the "1934 Act")) of the Committee or the Fund, shall nominate any
candidate for election to the board of directors at the Annual Meeting, or vote
its or his shares of common stock of the Company, par value $0.15 per share (the
"Common Stock"), in opposition to the Company's slate of director nominees by
any means (including without limitation pursuant to any previously solicited
proxy) at the Annual Meeting. Other than the immediately preceding sentence and
the limitations contained in Section 8C of this Agreement, there shall be no
limitations on the voting rights with respect to the Common Stock on any member
of the Committee or the Fund.

8.   A. The Company will promptly withdraw its Form U-1 filed with the
Commission on September 23, 2003 (and in any event no later than December 2,
2003), and will disclose its agreement to effect such withdrawal on the Form 8-K
described in Section 6 above. The Company will provide the Fund with the
opportunity to comment on any such disclosure prior to its filing with the
Securities and Exchange Commission.

     B. The Company will provide notice to the Committee and the Fund no less
than 30 days before the deadline for notice under the Company's bylaws by
shareholders of intent to nominate candidates for election to the board of
directors at the 2004 annual meeting of


                                       2




--------------------------------------------------------------------------------




shareholders of the Company, if the board of directors does not intend to
nominate Mr. Smith or Mr. Osborne for reelection at the 2004 annual meeting.

     C. Neither the Committee nor the Fund, nor any of affiliate or associate
(as such terms are previously defined) of any member of the Committee or the
Fund, will, and will not assist or encourage others (including by providing
financing) to, directly or indirectly, for a period beginning on the date hereof
and ending on the date of the Company's annual meeting of shareholders to be
held in 2004 (individually or as a part of any group (within the meaning of
Section 13(d)(3) of the 1934 Act)): (i) nominate any person for election to the
Company's board of directors, (ii) engage in any "solicitation" of "proxies" (as
such terms are used in the proxy rules promulgated under the 1934 Act, but
disregarding clause (iv) of Rule 14a-1(l)(2) and including any exempt
solicitation pursuant to Rule 14a-2(b)(1) or (2)), or (iii) enter into any
discussions, negotiations, agreements, arrangements or understandings with any
third party with respect to any of the foregoing. At the annual meeting of
shareholders of the Company to be held in 2004, the Committee and the Fund
shall, and shall cause all affiliates and associates of any member of the
Committee and the Fund to, vote for the Company's slate of directors proposed
for election at such meeting.

     D. Notwithstanding the foregoing, the provisions of Section 8C shall
terminate in the event that (a) the Company provides notice to the Committee and
the Fund pursuant to the first sentence of Section 8B that it does not intend to
nominate Messrs. Smith and Osborne, or their successors, for reelection to the
board of directors at the 2004 annual meeting of shareholders, (b) the Company
fails to provides notice by the required time to the Committee and the Fund
pursuant to the first sentence of Section 8B that it intends to nominate Messrs.
Smith and Osborne, or their successors, for reelection to the board of directors
at the 2004 annual meeting of shareholders, or (c) the Company implements a
classified board of directors prior to its 2004 Annual Meeting of Shareholders.

     E. The provisions of Section 8C shall not bar the Committee or the Fund
from soliciting proxies in opposition to matters, other than election of
directors at the 2004 annual meeting of shareholders, that the board of
directors approves over the objection of Messrs. Osborne or Smith or either of
their replacements for submission to a vote of the shareholders.

9.   The Fund and the Company agree to dismiss, with prejudice, all of their
claims in the lawsuit styled Turkey Vulture Fund XIII, Ltd. v. Energy West,
Incorporated, et al., Cause No. DDV-03-1214.

10.  Each party agrees to bear its own expenses in connection with the proxy
solicitations by the parties prior to the date hereof, and the lawsuit referred
to in Section 9.

11.  Any terms or provisions of this Agreement may be waived in writing at any
time by the party that is entitled to the benefits thereof. The failure of any
party at any time or times to require performance of any provision hereof shall
in no manner affect such party's right at a later time to enforce the same. No
waiver by any party of a condition or of the breach of any term, contained in
this Agreement, whether by conduct or otherwise, in any one or more instances


                                       3




--------------------------------------------------------------------------------




shall be deemed to be or construed as a further or continuing waiver of any such
condition or breach or a waiver of any other condition or of the breach of any
other term of this Agreement.

12.  All notices or other communications required, permitted or desired to be
given hereunder shall be deemed to have been duly given if delivered in writing
by hand delivery, overnight courier or mailed by certified mail, or by facsimile
with confirmation, and addressed as follows:

If to the Committee or the Fund:    Turkey Vulture Fund XIII, Ltd.
                                    8500 Station Street, Suite 113
                                    Mentor, Ohio 44060
                                    Attn:  Richard M. Osborne
                                    Facsimile:  440-255-8645


         With a copy to:            Kohrman Jackson & Krantz P.L.L.
                                    One Cleveland Center, 20th Floor
                                    1375 East 9th Street
                                    Cleveland, OH  44114
                                    Attn:  Marc C. Krantz
                                    Facsimile:  216-621-6536

If to the Company:                  Energy West, Incorporated
                                    No. 1 First Avenue South, P.O.
                                    Box 2229 Great Falls, Montana
                                    59403 Attn:  John C. Allen
                                    Facsimile:  406-791-7560


         With a copy to:            Blackwell Sanders Peper Martin LLP
                                    2300 Main Street, Suite 1100
                                    Kansas City, Missouri 64108
                                    Attn:  Robin V. Foster
                                    Facsimile:  816-983-8080

Any party may change its address for receiving notice by giving notice of a new
address in the manner provided herein. Any notice so given, shall be deemed to
be delivered on the third business day after the same is deposited in the United
States mail, on the next business day if sent by overnight courier or sent by
facsimile after the close of business, or on the same business day if sent by
facsimile before the close of business.

13.  Nothing in this Agreement, whether express or implied, is intended to
confer any rights or remedies under or by reason of this Agreement on any
persons other than the parties to it and their respective successors and
assigns.

14.  This Agreement is binding upon and shall inure to the benefit of the
parties and their respective successors and assigns. For avoidance of doubt,
references herein to the "Committee"


                                       4




--------------------------------------------------------------------------------




shall mean and include the Committee as a whole and each of J. Michael Gorman,
Lawrence P. Haren, Richard M. Osborne and Thomas J. Smith.

15.  The parties may amend or modify this Agreement in a writing duly executed
in the same manner as this Agreement.

16.  This Agreement shall be governed by and construed in accordance with the
laws of the State of Montana.

17.  This Agreement contains the entire agreement between the parties hereto
with respect to the transactions contemplated herein and supercede any prior
oral agreements of the parties relating to the transactions contemplated herein.

18.  This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Any counterpart signature page delivered by facsimile
transmission shall be deemed to be and have the same force and effect as an
originally executed signature page.

19.  This Agreement shall be effective upon the delivery of counterparts as set
forth in Section 18 by the Company, the Fund and Richard M. Osborne; provided
that the Fund and Mr. Osborne shall cause J. Michael Gorman, Lawrence P. Haren,
and Thomas J. Smith to execute and deliver counterparts of this Agreement as
parties thereto as soon as practicable and in any event no later than December
2, 2003; provided that in the event that such individuals or their duly
authorized representatives shall not have executed and delivered this Agreement
on or before December 2, 2003, the Company shall not have any further
obligations under this Agreement.

     IN WITNESS WHEREOF, the undersigned have executed and delivered this
Agreement as of the 20th day of November, 2003.


                                       Energy West, Incorporated


                                       By:  /s/ John C. Allen
                                          --------------------------------------
                                       Name:  John C. Allen
                                            ------------------------------------
                                       Title:  Interim President & CEO
                                             -----------------------------------


                                       Turkey Vulture Fund XIII, Ltd.

                                       By:  /s/ Richard M. Osborne
                                          --------------------------------------
                                       Name:  Richard M. Osborne
                                       Title:  Sole Manager


                                       5




--------------------------------------------------------------------------------





                                            /s/ Richard M. Osborne
                                       -----------------------------------------
                                       Richard M. Osborne



                                       -----------------------------------------
                                       J. Michael Gorman


                                       -----------------------------------------
                                       Lawrence P. Haren



                                       -----------------------------------------
                                       Thomas J. Smith


                                       6



